Citation Nr: 1542929	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  14-11 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for right foot numbness.

2.  Entitlement to service connection for left foot numbness.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for hypertension.

5.  Entitlement to an initial evaluation in excess of 10 percent for lumbosacral strain.

6.  Entitlement to an initial evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States Army from April 2007 to August 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for GERD and right and left foot numbness, granted service connection for PTSD and assigned a 10 percent evaluation effective August 21, 2011, granted service connection for lumbosacral strain and assigned a 0 percent evaluation effective August 21, 2011.  A January 2014 decision review officer (DRO) decision increased the evaluation for PTSD to 30 percent effective August 21, 2011, and increased the evaluation for lumbosacral strain to 10 percent effective August 21, 2011.  This matter is also on appeal from an April 2014 rating decision of the VA RO in Detroit, Michigan, which denied service connection for hypertension.  

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) and the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Regarding the Veteran's claims for service connection for right and left foot numbness, the Board notes that in April 2012, less than a year after separation from service, the Veteran underwent a VA peripheral nerves conditions examination.  The examiner then noted the Veteran's complaints of numbness in both feet after running for training, and when asked if the Veteran had a peripheral nerve condition or peripheral neuropathy, the examiner checked "no."  However, when asked if the Veteran had any symptoms attributable to any peripheral nerve conditions, the examiner checked "yes," and indicated that the Veteran had mild numbness in the right and left lower extremity.  The examiner also noted that the Veteran had subjective complaints of numbness in both feet and that there was no objective evidence of neuropathy of bilateral lower extremities during the examination.

The Board finds that a new examination is warranted in this case.  While the examiner stated that the Veteran did not have a peripheral nerve condition, the examiner noted that the Veteran had symptoms of mild numbness attributable to peripheral nerve conditions.  Although the examiner later stated that there were subjective complaints of numbness from the Veteran, considering the contradictory findings in the April 2012 VA examination report, and that the Veteran reported that his "foot goes numb when I run" in his June 2011 Report of Medical History at separation, and reported radiating pain to the left leg in a November 2011 VAMC Detroit treatment report, the Board finds that a new VA examination is warranted.  In addition, as the Veteran's representative had indicated in a November 2014 Appellant's Brief that the right and left foot numbness is due to the Veteran's service-connected back condition, an opinion on secondary service connection should also be provided.      

With respect to the claim for service connection for GERD, an April 2012 esophageal conditions examination report noted that the Veteran had a diagnosis of GERD in 2009.  However, the examiner, the same examiner who conducted the peripheral nerve conditions examination, also noted that there was only a subjective claim for GERD while in service.  Considering the fact that contradictory findings were reported on the examination; and considering the Veteran's reports that he suffered from frequent heartburn and indigestion while in service, along with VA treatment records which show diagnosis and treatment for GERD, the Board finds that a new VA examination is also warranted in this case.

Concerning the claims for entitlement to an initial evaluation in excess of 10 percent for lumbosacral strain, and an initial evaluation in excess of 30 percent for PTSD, a timely notice of disagreement was filed in March 2013 in response to the June 2012 rating decision granting service connection for PTSD and assigning a 10 percent evaluation effective August 21, 2011, service connection for lumbosacral strain and assigning a 0 percent evaluation effective August 21, 2011.  While the January 2014 DRO decision increased the evaluation for PTSD to 30 percent and increased the evaluation for lumbosacral strain to 10 percent, both effective August 21, 2011, the Veteran has not indicated that the January 2014 decision satisfied his claim.  In his March 2013 NOD, the Veteran indicated that he believed he met the requirements for a rating of "at least 10 percent" for his lumbosacral strain.  Also, in a September 2014 statement, the Veteran indicated that he wished to have a rating higher than 30 percent for his PTSD.  As it is presumed that the Veteran continues to seek the highest possible rating for these disabilities, therefore, the claims are still on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the appropriate disposition is to remand these claims for the issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).

Also, the record reflects that in an April 2014 rating decision, the Veteran was denied service connection for hypertension.  In July 2014, the Veteran submitted a statement where he indicated that he was attaching VA treatment records which showed he was diagnosed with hypertension shortly after service, and that he requested the RO to "please reconsider your decision based on this new information."  The Board construes the Veteran's statement as a timely NOD to the April 2014 denial of service connection for hypertension.  When a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of a SOC.  Id.  As such, remand is required for issuance of an SOC.

 Finally, all updated VA treatment records should be obtained and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the Detroit VA Medical Center, and all associated clinics, for the period of July 2012 to the present.  

Also obtain updated VA treatment records from the VA Ann Arbor Healthcare System, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of November 2014 to the present.

2.  After undertaking the development listed above, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's claimed right and left foot numbness.  The Veteran's VBMS electronic claims file, as well as records in Virtual VA, must be reviewed by the examiner, and a note that it was reviewed should be included in the report.  All necessary testing should be conducted.  After reviewing the claims file and examining the Veteran, the examiner should answer the following:

a)  The examiner must clearly identify whether the Veteran has any current foot disabilities, including a disability manifested by numbness in the right and/or left foot.

b)  If so, the examiner is asked to provide an opinion as to whether such disability is it at least as likely as not (a fifty percent probability or greater) related to the Veteran's active duty service.

c)  The examiner is also asked to provide an opinion as to whether such disability is it at least as likely as not (a 50 percent probability or greater) related to the Veteran's service-connected lumbosacral strain.

A detailed rationale for the opinion must be provided.  Review of the entire claims file is required.  All relevant medical and lay evidence, including the service treatment records and Veteran's statements and contentions regarding the onset of his disability, must be discussed in the rationale.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's GERD.  The Veteran's VBMS electronic claims file, as well as records in Virtual VA, must be reviewed by the examiner, and a note that it was reviewed should be included in the report.  All necessary testing should be conducted.  After reviewing the claims file and examining the Veteran, the examiner should answer the following:

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's GERD, is related to his active duty service.

A detailed rationale for the opinion must be provided.  Review of the entire claims file is required.  All relevant medical and lay evidence, including the service treatment records and Veteran's statements and contentions regarding the onset of his disability, must be discussed in the rationale.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Issue the Veteran an SOC with respect to the issues of entitlement to service connection for hypertension, entitlement to an initial evaluation in excess of 10 percent for lumbosacral strain, and entitlement to an initial evaluation in excess of 30 percent for PTSD.  The Veteran should be advised of the need to file a Substantive Appeal following the issuance of the SOC if he wishes to complete an appeal as to these claims.

5.  After completion of the above requested development, and any other development deemed necessary, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case, and afford them the opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




